PER CURIAM
Following argument on this case, the Board moved to dismiss the petition on the ground of mootness. We deny the motion without discussion.
On the merits, petitioner seeks review of an order of the Board of Parole and Post-Prison Supervision that requires him to serve 36 months of supervised parole pursuant to ORS 144.085(c). He argues that the application of ORS 144.085 to him violates constitutional prohibitions against ex post facto laws. We agree.
Petitioner committed the crime of murder, ORS 163.115, on October 12, 1982. The rules in effect at the time petitioner committed his crime, former OAR 255-90-002 (August 1982, repealed October 15, 1993); former OAR 255-90-010 (August 1982, repealed October 15, 1993), provided for a shorter term of parole than the three-year term imposed pursuant to ORS 144.085(c). Accordingly, the application of that provision to petitioner was error. Thierman v. Board of Parole, 134 Or App 304, 307, 894 P2d 1250 (1995); Byrnes v. Board of Parole, 134 Or App 296, 894 P2d 1252 (1995).
Motion to dismiss denied. Reversed and remanded for reconsideration.